DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 33-37 in the reply filed on 11/29/2022 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“first detector” in claim 34, “second detector” in claim 35, “first detecting unit” in claim 35 and “second detecting unit” in claim 35.  The specification discloses the corresponding structure for these elements, teaching that “One known  detector for detecting the position of a label on the liner with labels is a so called see-through sensor system, where the sensor system illuminates the liner from one side of the liner and detects light on the other side of the liner, and where detected light indicates a space between labels and obstructed light indicates a label.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 34 recites the limitation "said label of a first kind" in line 2.  Applicant follows up in line 2-3 with "a label of said first kind" and "said label of a first kind" in line 3-4.  There is insufficient antecedent basis for this limitation in the claim.  Parent claim 33 has already introduced the term “a label of a first kind” and it is unclear why the term “said label of said first kind” was not used in each of these instances.  If the intent was for multiple or different labels of the first kind, it is suggested that applicant more clearly distinguish between each usage of the term “label” and “kind” if these labels were intended to be separate.

Claim 34 recites the limitation "a label" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  This reference to “a label” appears to be a reference to the same label of parent claim 33.  It is suggest that applicant use “said label”.  If the intent was for multiple or different labels, it is suggested that applicant more clearly distinguish between each usage of the term “label” if these label were intended to be separate. 

Claim 35 recites the limitation "a label of said first kind and a label of said second kind" in line 2.  Applicant follows up in line 2-3 with "each label of said first kind" and then in lines 3-4 with "a label of said second kind", in line 4 and 5 with "a label of said first kind" and "said label of a second kind".  Similar language occurs in lines 13 and 14, which recites "said label of a first kind"  and "said label of a second kind".  There is insufficient antecedent basis for these limitation in the claim.  Parent claim 33 has already introduced the term “a label of a first kind” and “a label of a second kind” and it is unclear why the term “said label of said first kind” and “said label of said second kind” was not used in each of these instances.

Claim 35 recites the limitation "a second detector" in line 6, and recites "a second detector" in line 14..  The usage of second detector is unclear, and additionally, there is insufficient antecedent basis for this limitation in the claim for the second instant of “a second detector”.  The first issue is that claim 35 and parent claim 33 do not recite “a first detector”.  Claim 34 recites “a first detector”, however, claim 34 is not a parent claim to claim 35.  It is unclear if a first detector is intended in claim 35.  The claim is unclear, because a reading of the specification seems to suggest that what applicant is calling the “first detector” is really a first embodiment, and what applicant is calling the second detector is actually a second embodiment.  The second issue is that “a second detector” of line 14 appears to be the same detector as that in line 6.  

Claim 35 recites the limitation "a label" in line 8, again in line 17, and again in line 21.  There is insufficient antecedent basis for this limitation in the claim.  These references to “a label” appears to be a reference to the same label of parent claim 33.  It is suggest that applicant use “said label”.  If the intent was for multiple or different labels, it is suggested that applicant more clearly distinguish between each usage of the term “label” if these label were intended to be separate. 

Claim 36 recites the limitation "a label" in line 2 and "said label" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  This reference to “a label” appears to be a reference to the same label of parent claim 33.  It is suggest that applicant use “said label”.  If the intent was for multiple or different labels, it is suggested that applicant more clearly distinguish between each usage of the term “label” if these label were intended to be separate.

Claim 37 recites the limitation "a laminated printed label" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Parent claims 33 and 36 have already introduced the terms of “a laminated printed label” (see claim 33, line 1), and it appears that claim 37 is referencing back to the element of claim 33


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 33 and 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowers (US 20160052659 A1), Pagones (US 20110253576 A1) and Karan (US 20190126583 A1).

As to claim 33, Bowers discloses a method for printing labels and applying a laminated printed label on to an object (see especially paragraph 0007), where said method comprises the steps of: 
a label printer (such as thermal printer 215 of the label printer-applicator device 104) printing on said label in a position for printing, and 
a label applicator (applicator 250 of the label printer-applicator device 104) applying said label on said object, characterised in, that said method
and that said label applicator applies every label of said first kind to said object, and applies every label of said second kind on top of the previously applied label of said first kind in said step of applying.
See paragraph 0007, disclosing:
[0007] In some aspects, the method may include populating one or more label template with unique information associated with the at least one item, queuing an electronic representation of the one or more populated label template in print file format, printing, by a printer of at least one movable label applicator device positioned above a conveyor transporting the at least one item, the one or more label onto a supply of labeling material, wherein the one or more printed label contains the unique information associated with the at least one item, and applying, by an applicator of the at least one movable label applicator device, the one or more printed label to a surface of the at least one item, wherein the applicator is configured to apply multiple labels to the surface of the at least one item such that the multiple labels are removably stacked on top of one another.

Bowers, however, does not disclose that said method is adapted to function with a liner with labels where every other label is of a first kind and every other label is of a second kind, that said label printer prints on every label of said first kind and allows every label of said second kind to pass without printing in said step of printing.
Pagones, however, discloses that it is known to utilize a liner with labels where every other label is of a first kind and every other label is of a second kind.
See Pagones, paragraphs 0037-38 and 0042, which discloses 
[0037] One or more of the top ply 104, the second ply 114 and/or the bottom ply 122 may be printed with a delivery address 220 or a return address 222 prior to the marriage of the plies 104, 114 and 122 via the press 124. Further, the top ply 104 and/or the bottom ply 122 may be printed after marriage of the plies 104, 114 and 122 in the press 124. In other examples, none of the plies 104, 114 and 122 may be printed by the manufacturer. Instead a vendor or retailer who purchases the web 200, a portion of the web 200 and/or one or more shipment label intermediates 202 may add printing to the shipment label intermediate 202. For example, the top ply 104, which includes the top labels 204 and the bottom labels 206 may be printed with address information. For example, the top label 204 may be printed with outgoing or delivery address information and the bottom label 206 may be printed with return or service address information. The top label 204 and the bottom label 206 are adjacent each other on the web 200 or in the intermediate 202. Thus, the delivery address on the top label and the return address on the bottom label are formed and printed adjacent each other.

[0038] When the web 200, a portion of the web 200 and/or a plurality of shipment label intermediates 202 are provided from a manufacturer to a vendor/retailer, the manufacturer may provide instructions for assembling a dual shipment label from the shipment label intermediates 202. The instructions may be included on the back of the bottom ply 122, in the waste matrix 211 or separately included. With the instructions, the manufacturer could direct the vendor/retailer to remove the bottom label 206 from the release backing bottom ply 122 and place the bottom label 206 on the exterior or a container or package to be shipped. Then, the vendor/retailer would be instructed to remove the top label 204 from the release backing bottom ply 122 and place the top label 204 over the bottom label 206. The top label 204 could be placed directly over the bottom label 206 to substantially cover the bottom label 206. Alternatively, the top label 204 could be placed over, but offset from the bottom label 206 with any return address indicia on the bottom label 206 covered or otherwise obscured by the top label 204. 

[0042] FIG. 6 shows the dual layer shipment label 300 with a portion of the top label 204 removed. When a recipient of the container 302 (i.e., the person or business to whom the delivery address was addressed) receives the container 302 and needs to send the container 302 back to the sender (i.e., a return addressee) or to a third party (e.g., a service addressee), the recipient will be instructed to peel the first portion 104a off the top ply 104 from the dual layer shipment label 300. The first varnish portion 108a enables the recipient to grasp the removable portion of the top label 204, and the first releasable adhesive layer 106a facilitates separation of the first portion 104a of the top ply 104 from the dual layer shipment label 300 as the recipient applies a separation force to the shipment label 300. The first portion 114a of the second ply 114 comprises a transparent or translucent material and, thus, forms a clear layer through which the return or service address that is printed on the top of the second portion 104b of the top ply 104 of the bottom label 206 is viewable. Thus, the first portion 114a of the second ply 114 forms a protective layer. In other examples, the entire top label 204 may be removed, which would include the removal of the first portion 114a of the second ply 114 and would expose the top surface of the bottom label 206. With at least the first portion 104a of the top ply 104 removed, the container 300 is ready for shipment to the return/service address printed on the bottom label 206.

Similarly, Karan also discloses that it is known to utilize a liner with labels where every other label is of a first kind and every other label is of a second kind, and also discloses that said label printer prints on every label of said first kind and allows every label of said second kind to pass without printing in said step of printing.  See especially Karan, paragraph 0033-34, disclosing:
[0033] In operation, a user positions upstream end 21 of label web 10 within the input of a conventional inkjet printer 9. As label web 10 is fed through the inkjet printer 9, user desired indicia 11 is printed on first labels 12a of first label set 13 of label web 10, FIG. 4. As previously noted, registration marks 76 between adjacent first labels 12a of first label set 13 in label web 10 and/or the spacing between adjacent second labels 12b of second label set 15 in label web 10 orientates label web 10 within the inkjet printer 9 so as to insure each indicia 11 is properly aligned on a corresponding label 12a of first label set 13 between adjacent registration marks 76. Once the printing operation has been completed, label web 10 may be rolled onto itself to form the roll of printed labels 16. 
[0034] Referring to FIG. 5, once a roll of printed labels 16 has been completed, a user may remove a first of first label 12a of first label set 13 from label web 10 along cut line 70. It can be understood that silicone 30 deposited on first portion 24a of inner surface 24 of substrate 14 allows for first labels 12a of first label set 13 to be removed from label web 10 along cut lines 70. Utilizing the adhesive 44 provided on inner surface 42 of web 32, the removed first label 12a may be affixed to a selected item or product 84 at a desired location. Thereafter, a user may remove a first of second labels 12b of second label set 15 formerly in a side-by-side relationship with the removed first label 12a from label web 10 along cut line 72. It can be understood that silicone 30 deposited on second portion 24b of inner surface 24 of substrate 14 allows for second label 12b of second label set 15 to be removed from label web 10 along cut lines 72. Utilizing the adhesive 44 provided on inner surface 62 of web 52, the removed second label 12b may be positioned over and affixed to first label 12a. As previously described, the removed second label 12b of second label set 15 is transparent and fabricated from a protective material such that a user may still see and/or read indicia 11 on the first label 12a affixed to product 84. Further, the protective properties of the second material from which second label 12b is fabricated discourage damage to first label to first label 12a from exposure to water, handling or the like.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized a liner with labels where every other label is of a first kind and every other label is of a second kind, that said label printer prints on every label of said first kind and allows every label of said second kind to pass without printing in said step of printing in order to achieve a second label set that is transparent and fabricated from a protective material such that a user may still see and/or read indicia on the first label affixed to product.

As to claim 36, Bowers discloses that said method comprises the steps of: - feeding a first object to which a label has been applied out of a position for application after a completed application of said label; and - feeding a second object into said position for application; characterised in, said maintaining the position of said first object after application of a label of said first kind and feeding said first object out of said position for application after application of a label of said second kind.  See paragraph 0032, disclosing “In reference to FIG. 3A, the arrival time of a given shipping item 60 at the label applicator subsystem 100-1 or 100-2 may be further adjusted by the conveyor stop time that is needed to apply multiple labels to the same shipping item 60.”  See also Bowers, paragraph 0033, disclosing that “This pitch measurement is required because the labeler conveyor 31 must be stopped during the time required to apply the full stack of labels.”  The concept of the stop time in Bowers reads on the concept of “maintaining the position of said first object after application of a label of said first kind and feeding said first object out of said position for application after application of a label of said second kind” as stopping the conveyor would result in maintaining the position of the first object as claimed.

As to claim 37, Bowers discloses that the method is characterised in, positioning said first object into several different positions for application of a laminated printed label on said first object before feeding said first object out of position for application and feeding said second object into said position of application.  See paragraph 0032, disclosing “In reference to FIG. 3A, the arrival time of a given shipping item 60 at the label applicator subsystem 100-1 or 100-2 may be further adjusted by the conveyor stop time that is needed to apply multiple labels to the same shipping item 60.”  See also Bowers, paragraph 0033, disclosing that “This pitch measurement is required because the labeler conveyor 31 must be stopped during the time required to apply the full stack of labels.”  The concept of the stop time in Bowers reads on the concept of “positioning said first object into several different positions for application of a laminated printed label on said first object before feeding said first object out of position for application and feeding said second object into said position of application” as Bowers also teaches in paragraph 0032 that “Referring back to FIG. 1, pitch between shipping items may be controlled by adjusting a speed of conveyors 24, 25 and 26 or by use of metering belts which stop and start in order to provide a correct gap.”


Claim(s) 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowers (US 20160052659 A1), Pagones (US 20110253576 A1) and Karan (US 20190126583 A1) as applied to claim33, 36 and 37 above, and further in view of Schwenzer (US 4397709 B1).

As to claim 34, Bowers does not disclose that said label printer locates said label of a first kind for printing through an initial position of said liner with labels and of a label of said first kind on said liner with labels, or that said label printer locates said label of a first kind for printing by means of a first detector, which first detector locates: - the position of a label on said liner with labels; or - a first indication on said liner with labels, where said first indication indicates the position of said first kind of labels on said liner with labels.
However, Karan discloses that said label printer locates said label of a first kind for printing through an initial position of said liner with labels and of a label of said first kind on said liner with labels, or that said label printer locates said label of a first kind for printing by locates: - the position of a label on said liner with labels (indirectly via the indication marks in case of Karan); or - a first indication (such as registration marks 76)  on said liner with labels, where said first indication indicates the position of said first kind of labels on said liner with labels.  See especially Karan, paragraph 0032-33, disclosing:
[0032] The spacing between adjacent first labels 12a of first label set 13 of label web 10 and/or the spacing between adjacent second labels 12b of second label set 15 of label web 10 may define registration marks 76 in label web 10. It is intended for registration marks 76 to be used to orientate label web 10 within an inkjet printer 9 so as to insure first labels 12a of first label set 13 are properly aligned within inkjet printer 9 for printing thereon. Alternatively, it can be appreciated that registration marks 76 may have other configurations without deviating from the scope of the present invention. For example, registration marks 76 may be comprised of printed marks provided on the spacing between adjacent first labels 12a of first label set 13 of label web 10 and/or the spacing between adjacent second labels 12b of second label set 15 of label web 10. For example, registration marks 76 may take the form of spaced stripes extending between first and second edges 17 and 19, respectively, of label web 20. 
[0033] In operation, a user positions upstream end 21 of label web 10 within the input of a conventional inkjet printer 9. As label web 10 is fed through the inkjet printer 9, user desired indicia 11 is printed on first labels 12a of first label set 13 of label web 10, FIG. 4. As previously noted, registration marks 76 between adjacent first labels 12a of first label set 13 in label web 10 and/or the spacing between adjacent second labels 12b of second label set 15 in label web 10 orientates label web 10 within the inkjet printer 9 so as to insure each indicia 11 is properly aligned on a corresponding label 12a of first label set 13 between adjacent registration marks 76. Once the printing operation has been completed, label web 10 may be rolled onto itself to form the roll of printed labels 16. 

Additionally, Schwenzer discloses that it is known to use the means of a first detector, which first detector detects the position of a label on said liner with labels (see column 5, line 47, disclosing “Further, while a regular type of label is shown in the drawing, the monitor is particularly designed for use with pressure sensitive labels which are fed to a labeler in precise spaced relation on a backing strip. In this case the sensor 37 can be actuated by the leading edges of the spaced labels on the backing strip thus dispensing with the necessity of providing register marks”); or a first indication (such as registration marks 35)  on said liner with labels, where said first indication indicates the position of said first kind of labels on said liner with labels (see column 2, lines 56-68, disclosing “It will be noted that each of the labels 12 in the label web 11 is provided at a given place with a label register mark 35 of any suitable form known to the art, such as a hole, or printed in the form of definite marks, bars, etc. The register marks are spaced apart on the label web 11 a given distance equal to the given length of a given label to be applied to a particular product such as the article 27. Positioned adjacent to the label web 11, is a label register sensor 36 constituted of a known photoelectric device connected to and capable of sending a signal to a control box 37 which may be a known register chassis provided with a safety circuit, when a register mark 35 on a label in the feed of the web 11 comes into registration with the register sensing means of the sensor 36.”)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that that said label printer locates said label of a first kind for printing through an initial position of said liner with labels and of a label of said first kind on said liner with labels, or that said label printer locates said label of a first kind for printing by means of a first detector, which first detector locates: - the position of a label on said liner with labels; or - a first indication on said liner with labels, where said first indication indicates the position of said first kind of labels on said liner with labels as taught by Karan and Schwenzer in order to orientate the within a printer to ensure that the printing is properly aligned.

As to claim 35, Bowers does not disclose that said label applicator locates a label of said first kind and a label of said second kind through the position for each label of said first kind as located by said label printer, and through the position of a label of said second kind in relation to a label of said first kind, or that said label applicator locates a label of said first kind through the position for each label of said first kind as located by said label printer, and that said label applicator locates said label of a second kind by means of a second detector, which second detector locates: - the position of a label on said liner with labels; or - a first indication on said liner with labels, where said first indication indicates the position of said first kind of labels on said liner with labels; or - a second indication on said liner with labels, where said second indication indicates the position of said second kind of labels on said liner with labels, or that said label applicator locates said label of a first kind by means of a first detecting unit belonging to a second detector, that said label applicator locates said label of a second kind by means of a second detecting unit belonging to said second detector, that said first detecting unit locates: - the position of a label on said liner with labels; or - a first indication on said liner with labels, where said first indication indicates the position of said first kind of labels on said liner with labels; and that said second detecting unit locates: - the position of a label on said liner with labels; or - a second indication on said liner with labels, where said second indication indicates the position of said second kind of labels on said liner with labels.
However, as discussed in claim 34 above, Karan and Schwenzer disclose and make obvious that said label applicator locates a label of said first kind and a label of said second kind through the position for each label of said first kind as located by said label printer, and through the position of a label of said second kind in relation to a label of said first kind, or that said label applicator locates a label of said first kind through the position for each label of said first kind as located by said label printer, and that said label applicator locates said label of a second kind by means of a second detector, which second detector locates: - the position of a label on said liner with labels; or - a first indication on said liner with labels, where said first indication indicates the position of said first kind of labels on said liner with labels; or - a second indication on said liner with labels, where said second indication indicates the position of said second kind of labels on said liner with labels, or that said label applicator locates said label of a first kind by means of a first detecting unit belonging to a second detector, that said label applicator locates said label of a second kind by means of a second detecting unit belonging to said second detector, that said first detecting unit locates: - the position of a label on said liner with labels; or - a first indication on said liner with labels, where said first indication indicates the position of said first kind of labels on said liner with labels; and that said second detecting unit locates: - the position of a label on said liner with labels; or - a second indication on said liner with labels, where said second indication indicates the position of said second kind of labels on said liner with labels.
See especially Karan, paragraph 0032-33, disclosing:
[0032] The spacing between adjacent first labels 12a of first label set 13 of label web 10 and/or the spacing between adjacent second labels 12b of second label set 15 of label web 10 may define registration marks 76 in label web 10. It is intended for registration marks 76 to be used to orientate label web 10 within an inkjet printer 9 so as to insure first labels 12a of first label set 13 are properly aligned within inkjet printer 9 for printing thereon. Alternatively, it can be appreciated that registration marks 76 may have other configurations without deviating from the scope of the present invention. For example, registration marks 76 may be comprised of printed marks provided on the spacing between adjacent first labels 12a of first label set 13 of label web 10 and/or the spacing between adjacent second labels 12b of second label set 15 of label web 10. For example, registration marks 76 may take the form of spaced stripes extending between first and second edges 17 and 19, respectively, of label web 20. 
[0033] In operation, a user positions upstream end 21 of label web 10 within the input of a conventional inkjet printer 9. As label web 10 is fed through the inkjet printer 9, user desired indicia 11 is printed on first labels 12a of first label set 13 of label web 10, FIG. 4. As previously noted, registration marks 76 between adjacent first labels 12a of first label set 13 in label web 10 and/or the spacing between adjacent second labels 12b of second label set 15 in label web 10 orientates label web 10 within the inkjet printer 9 so as to insure each indicia 11 is properly aligned on a corresponding label 12a of first label set 13 between adjacent registration marks 76. Once the printing operation has been completed, label web 10 may be rolled onto itself to form the roll of printed labels 16. 

Additionally, Schwenzer discloses that it is known to use the means of a (whether first or second) detector, which detector detects the position of a label on said liner with labels (see column 5, line 47, disclosing “Further, while a regular type of label is shown in the drawing, the monitor is particularly designed for use with pressure sensitive labels which are fed to a labeler in precise spaced relation on a backing strip. In this case the sensor 37 can be actuated by the leading edges of the spaced labels on the backing strip thus dispensing with the necessity of providing register marks”); or a first indication (such as registration marks 35)  on said liner with labels, where said first indication indicates the position of said first kind of labels on said liner with labels (see column 2, lines 56-68, disclosing “It will be noted that each of the labels 12 in the label web 11 is provided at a given place with a label register mark 35 of any suitable form known to the art, such as a hole, or printed in the form of definite marks, bars, etc. The register marks are spaced apart on the label web 11 a given distance equal to the given length of a given label to be applied to a particular product such as the article 27. Positioned adjacent to the label web 11, is a label register sensor 36 constituted of a known photoelectric device connected to and capable of sending a signal to a control box 37 which may be a known register chassis provided with a safety circuit, when a register mark 35 on a label in the feed of the web 11 comes into registration with the register sensing means of the sensor 36.”)  Additionally, duplication of parts is often obvious.  MPEP 2144.04.  Therefore, extending the indication (or registration marks) of Karan and the position of the label and detector of Schwenzer to cover a second kind with a second detector and/or a first/second detecting unit would be an obvious duplication of the known parts of Karan and Schwenzer.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the inventio that that said label applicator locates a label of said first kind and a label of said second kind through the position for each label of said first kind as located by said label printer, and through the position of a label of said second kind in relation to a label of said first kind, or that said label applicator locates a label of said first kind through the position for each label of said first kind as located by said label printer, and that said label applicator locates said label of a second kind by means of a second detector, which second detector locates: - the position of a label on said liner with labels; or - a first indication on said liner with labels, where said first indication indicates the position of said first kind of labels on said liner with labels; or - a second indication on said liner with labels, where said second indication indicates the position of said second kind of labels on said liner with labels, or that said label applicator locates said label of a first kind by means of a first detecting unit belonging to a second detector, that said label applicator locates said label of a second kind by means of a second detecting unit belonging to said second detector, that said first detecting unit locates: - the position of a label on said liner with labels; or - a first indication on said liner with labels, where said first indication indicates the position of said first kind of labels on said liner with labels; and that said second detecting unit locates: - the position of a label on said liner with labels; or - a second indication on said liner with labels, where said second indication indicates the position of said second kind of labels on said liner with labels as taught by Karan and Scwhenzer in order to orientate the within a printer to ensure that the printing is properly aligned.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230. (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling a TDD Relay Service at 711 and giving the relay operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK